Per Curiam.
In clothing the courts with chancery powers for the adjustment of liens and distribution of money, the legislature meant not to infringe on the suitor’s constitutional right of trial by jury; and, accordingly, we find its mandate to direct an issue, where facts are in contest, is peremptory. The question to be determined, here, was exclusively a question of fact — whether the judgments in contest were collusive — which depended almost entirely on parol evidence; and the court was obviously bound to send the parties before a jury.
Decree reversed, and record remitted with directions to award an issue with precedence on the trial list.